Plaintiff in error, plaintiff below, filed a petition in error in this court June 12, 1923, to review an order of the lower court made December 5, 1922, discharging an attachment. Defendants in error filed their motion to dismiss the appeal for the reason that the petition in error was not filed here within 30 days from the date of the order appealed from as provided in section 809, Comp. Stat. 1921. The motion must be sustained. Creek County Gas Co. v. Springer et al.,85 Okla. 299, 205 P. 502; First National Bank in Oklahoma City v. Ada Music Co. et al., 89 Okla. 29, 213 P. 732.
There was a motion for new trial or to vacate and set aside the order, but since a motion for new trial is unnecessary to review the order appealed from, the filing of same did not operate to extend the time within which an appeal must be taken. Reynolds v. Phipps et al., 31 Okla. 788, 123 P. 1125.
JOHNSON, C. J., and KANE, HARRISON, and BRANSON, JJ., concur.